De Haven, J.
The superior court made an order settling certain accounts rendered by the executors of the estate of Charles Lux, deceased, to which accounts exceptions had theretofore been filed by certain devisees named in the will of the deceased. This appeal is taken by said devisees, and is from so much of the order as fails to charge the executors interest upon money which the court found was improperly paid by them to the widow as a family allowance, and in so far as it fails to require a full accounting of the partnership affairs of the firm of Miller & Lux, of which firm the deceased was a member at the time of his death.
The transcript on appeal as amended contains the accounts of the executors and reports accompanying them, the objections or exceptions to the accounts, the findings of the court thereon, and the judgment or order settling the accounts. There is no bill of exceptions in the record, but the papers just referred to are certified by the clerk of the court from which the appeal is taken, to be copies of the originals on file in the matter of the estate of Charles Lux, deceased.
The respondents have made a preliminary motion to dismiss the appeal upon the ground that the papers contained in the transcript are not authenticated by a bill of exceptions as required by rule 32 of this court.
Section 951 of the Code of Civil Procedure makes it the duty of a person appealing from an order to furnish this court with a copy of the order appealed from, and copies “of papers used on the hearing in the court below,” and rule 32 of this court provides that such papers or evidence must be authenticated by a bill of exceptions, when no other mode of authentication is provided by law. This rule was only intended to apply to those appeals in which the order is sought to be re*613versed, because of matters alleged to be shown by affidavits or evidence used or taken upon the hearing of the court below. Such was the case of White v. White, 88 Cal. 429, cited by respondents. But a fair interpretation of its language, as well as a consideration of its object, will show that this rule of the court can have no application when the order appealed from is attacked for matters appearing upon its face, or upon the face of the record of which it forms a part. The settlement of the accounts of an executor or administrator, though sometimes spoken of as an order, is in effect a judgment; and it was held in the Estate of Page, 57 Cal. 238, that in a proceeding for the settlement of such an account “the petition and account, and the written objections filed to it are the pleadings which the clerk of the court is required to attach to a copy of the judgment (Code Civ. Proc., sec. 670), and these constitute the judgment-roll ”; and to the same effect is the earlier and well-considered case of Estate of Isaacs, 30 Cal. 106; and while in such a proceeding it is not incumbent upon the court to make and file express findings, still, when the account is assailed in any particular for matters not appearing upon its face, the court may properly make express findings upon such issues, as was done in the Estate of Moore, 96 Cal. 522, and when it does so such findings become as much a part of the judgment-roll as the judgment or order itself, or the account and exceptions thereto which constitute the pleadings of the parties. If the findings in this case are to be regarded as a part of the judgment-roll, as we think they must, then every objection urged by the appellants to the order appears upon the face of the judgment-roll, and in such a case a bill of exceptions has no office to perform, its only purpose being to make that matter of record which would not otherwise appear as such.
The record here being sufficient to present the questions raised by the appellants upon this appeal, the motion to dismiss the appeal must be denied.
2. The court did not err in settling the accounts of *614the executors in the absence of an accounting between them and the surviving partner of the firm of Miller & Lux. The accounts filed were not intended to serve as a final account. The purpose of an executor’s account is to show what property of the estate has come into his hands, the disbursements made by him, and the balance, if any, remaining in his possession. Under section 1585 of the Code of Civil Procedure the surviving partner has the right to retain possession of the partnership assets until the business of the partnership is settled, paying to the executor, from time to time, any balance to which the deceased partner would have been entitled. The court may, upon application of the executor, compel the surviving partner to render an account of the partnership business, and the executor, in a proper proceeding, may, doubtless, if good cause appear therefor, he required to demand an accounting from the surviving partner, and return the same into court; but the failure of the executor to apply for an order requiring the surviving partner to account is no reason why the court should refuse to settle an annual account of the executor, which, as we have seen, is only intended to show what property has been received by him, and what he has done with it; and the fact that in this case the surviving partner is also one of the executors of the estate of the deceased partner is not any reason for refusing to settle his accounts as an executor because of the absence of a statement showing the condition of the partnership affairs. Of course, when any portion of the assets of a partnership have come into the hands of an executor, as such, he must charge himself therewith in his accounts.
3. The findings of the court show that Miranda W. Lux is the widow of the deceased, and also one of the executors of his will, and on May 14, 1887, the superior court made a family allowance to her of $2,500 per month, to continue until the return of the inventory, or the future order of the court; and that the inventory was returned on August 30,1888, but the executors con-*615tinned thereafter, until November 16,1891, to pay to the widow the sum fixed as a family allowance in the order of May 14,1887, thus paying to her for that purpose the sum of $97,500, without any order of the court therefor. It is further found that on March 25, 1892, the court, upon petition of the widow, made an order directing the executors to pay to her, as a family allowance, “the sum of $1,000 per month during the period extending from the thirtieth day of August, 1888, to the fifteenth day of November, 1891.”
The court, in its order settling their accounts, refused to allow the executors credit for any part of the ninety-seven thousand five hundred dollars, so paid out by them during the period of time covered by the second order for a family allowance, and also refused to charge them interest thereon. The contention of the appellants here is, that the court erred in holding that the executors ought not to be charged with interest upon this sum so advanced by them to the widow. We think the findings, when read in connection with the accounts filed, show that these payments were made to the widow, who was also one of the executors, to be used by her for her own personal benefit and advantage. Upon these facts the executors are chargeable with legal interest, computed with annual rests, upon so much of the sum so paid as appears to have been improperly advanced by them for the private use of one of their number. When an executor uses the funds of an estate in his own business, or for any purpose of his own, the rule in this state is to charge him with legal interest, compounded with annual rests. (Estate of Clark, 53 Cal. 355; Estate of Stott, 52 Cal. 403; In re Hilliard, 83 Cal. 427.)
It is true that in this case there was no actual bad faith or intentional wrongdoing upon the part of the executors, and they, doubtless, supposed that such expenditure or use of the funds of the estate would be approved by the court. The payments, however, not being authorized by a present order of the court, were made at their peril, and, to the extent that they were not ap*616proved by the subsequent order of the court, constituted a. wrongful use of the money of the estate for the personal advantage of one of the executors, all of the executors consenting to such use. The rule which makes an executor or other trustee chargeable with compound interest upon trust funds used by him in his own business is not adopted for the purpose of punishing him for any intentional wrongdoing in the use of such fund, but rather to carry into effect the principle enforced by courts of equity, that the trustee shall not be permitted to make any profit from the unauthorized use of such funds. (Wheeler v. Bolton, 92 Cal. 159; Cruce v. Cruce, 81 Mo. 684; Schieffelin v. Stewart, 1 Johns. Ch. 620; 7 Am. Dec. 507.) The rule is intended to secure fidelity in the management of trust estates, and w'here, as in this state, the conventional rate of interest exceeds the statutory rate, the executor should in such cases be charged with legal interest, compounded annually, in order to fully reach the profit realized by him from the use of the trust fund.
The court, in settling the accounts in this case upon the findings which appear in this record, should have allowed the executors credit for the sum named in the second order as a family allow'ance during the period covered by the accounts, and then have charged them legal interest, computed with annual rests, upon the excess paid by them as a family allowance to the widow for the same period.
Order reversed.
Fitzgerald, J., and McFarland, J., concurred.
A petition for a hearing in Bank having been filed, the following opinion was rendered thereon on the 29th of January, 1894.